DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman (Reg. No. 30139).

The application has been amended as follows: 
Claims:
1.	(Currently Amended) A portable storage device for connecting to a computer comprising:
	a)	a digital memory storage;
	b)	a digital lock mechanism coupled to said digital memory storage;
	c)	a wireless communication system coupled to said digital lock mechanism;
`	d	a communication interface coupled to said digital lock mechanism;
	wherein said communication interface is for connecting said portable storage device to said computer, and said digital lock mechanism operates to prevent data in said digital memory storage from being transferred over said communication interface to said computer unless said 
	wherein said wireless communication system uses a Bluetooth® connection protocol 
	wherein said digital lock mechanism comprises after said portable storage device is paired with said companion Bluetooth® enabled device, setting a portable storage device access flag to enable said computer to access said portable storage device
	wherein said locking mechanism includes a new device flag which is initialized to indicate that said portable storage device has not been previously accessed,
	wherein after said portable storage device is paired with a companion Bluetooth® enabled device, prior to setting said portable storage device access flag to enable said computer to access said portable storage device, said digital lock mechanism checks when said new device flag indicates that said portable storage device has not been previously accessed, said digital lock mechanism updates said new device flag to indicate that said portable storage device has been previously accessed and sets said portable storage device access flag to enable said computer to access said portable storage device,
	wherein after said portable storage device is paired with said companion Bluetooth® enabled device, prior to setting said portable storage device access flag to enable said computer to access said portable storage device, said digital lock mechanism checks when said new device flag indicates that said portable storage device has been previously accessed, enables said computer to access said portable storage device.

2.	(Currently Amended) The portable storage device defined by claim 1 wherein 



4.	(Original) The portable storage device defined by claim 1 wherein said communication interface is one of USB (universal serial bus), Firewire®, and Apple Lightning®.

5.	(Currently Amended) The portable storage device defined by claim 2 further comprising periodically testing to confirm that said companion Bluetooth® enabled device is within a predetermined range of said portable storage device.

6.	(Cancelled) 

7.	(Cancelled) 

8.	(Cancelled) 

9.	(Currently Amended) A method for connecting a portable storage device to a computer comprising:
	a)	inserting the portable storage device into a powered port of the computer;
	b)	initiating a pairing connection attempt with a Bluetooth® enabled device;
	c)	searching for a Bluetooth® enabled device;
	d)	detecting a Bluetooth® enabled device within a predetermined range of said portable storage device;
	e)	authenticating the detected Bluetooth® enabled device by checking for an authentication key match indicating a prior successful pairing of said detected Bluetooth® enabled device and said portable storage device;
	f)	after said authentication key match is obtained, enabling said portable storage device to be accessed by said computer;
	g)	after said enabling, periodically checking to confirm that said portable storage device and said detected Bluetooth® enabled device are within said predetermined range of each other;
	h)	after said periodic checking, when said portable storage device and said detected Bluetooth® enabled device are within said predetermined range of each other, enabling said portable storage device to be accessed by said computer; otherwise, disabling said portable storage device access by said computer;
	after said authenticating, checking a portable storage access flag indicating a prior pairing of said portable storage access device and said detected Bluetooth® enabled device;
	after said portable storage access flag checking, when said portable storage access flag indicates said prior pairing, enabling said portable storage device to be accessed by said computer.

10.	(Cancelled) 
	
	

11.	(Currently Amended) The method for connecting a portable storage device to a computer defined by claim 9 [[10]] further comprising:
	after said portable storage access flag checking, when said portable storage access flag does not indicate said prior pairing, causing said portable storage device access to said computer to be repaired before enabling said access.

12.	(Currently Amended) A method for connecting a portable storage device to a computer comprising:
	a)	inserting the portable storage device into a powered port of the computer and initiating a pairing with a Bluetooth® enabled device by pressing a button on the portable storage device within a predetermined pairing time window;
	b)	checking said portable storage device for a new device flag;
	c)	when said checking determines said new device flag is a logic YES, attempt to pair said Bluetooth® enabled device and said portable storage device within said predetermined pairing time window;
	d)	when said Bluetooth® enabled device and said portable storage device are paired after said checking, setting the new device flag to a logic NO and setting a portable storage device access flag to a logic YES;
	e)	when said portable storage device access flag is a logic YES, enabling said portable storage device to be accessed by said computer.

13.	(Currently Amended) A method for connecting a portable storage device to a computer comprising:
	a)	inserting the portable storage device into a powered port of the computer and initiating a pairing with a Bluetooth® enabled device by pressing a button on the portable storage device within a predetermined pairing time window;

	c)	when said checking determines said new device flag is a logic NO, setting a portable storage device access flag to a logic NO, and attempt to pair said Bluetooth® enabled device and said portable storage device within said predetermined pairing time window;
	d)	when said Bluetooth® enabled device and said portable storage device are paired after said attempt, launching an app on said Bluetooth® enabled device for authenticating said Bluetooth® enabled device;
	e)	when said Bluetooth® enabled device is authenticated after said launching, setting said portable storage device access flag to a logic YES;
	f)	when said portable storage device access flag is a logic YES, enabling said portable storage device to be accessed by said computer.

 (End of amendment)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Chui et al. (US 20160028713 A1) teaches a portable storage device (Chui, Fig. 1, USB flash drive 10) for connecting to a computer (Chui, Fig. 4, data processing apparatus/computer 30 and Par. 30) comprising: a) a digital memory storage (Chui, Fig. 2, memory 22); b) a digital lock mechanism coupled to said digital memory storage (Chui, Fig. 2, USB controller 20 (i.e. digital lock mechanism) coupled to the memory 22); c) a wireless communication system coupled to said digital lock mechanism (Chui, Fig. 2, Bluetooth 18 (i.e. wireless communication system) coupled to the USB controller 20 (i.e. digital lock mechanism)); d) a communication interface coupled to said digital lock mechanism (Chui, Fig. 2, USB port (i.e. communication interface) coupled to the USB controller 20 (i.e. digital lock mechanism)); wherein said communication interface is for connecting said portable storage device to said computer (Chui, Fig. 4 , USB port (i.e. communication interface) for connect to the computer 30 and Par. 30), and (Chui, Fig. 4 and Pars. 33-37, when the USB flash drive 10 is connected with the personal computer 30, the personal computer 30 cannot automatically gain access to the content/data stored in the USB flash drive 10) unless said digital lock mechanism is unlocked using said wireless communication system (Chui, Fig. 4 and Pars. 25-26, 37-39, the Bluetooth® BLE Controller 18 (i.e. wireless communication system) upon successful authentication, send enable signal for data read/write to the USB Controller to authorize the USB Controller (i.e. digital lock mechanism) to allow (i.e. unlock) data transfer between the USB flash drive 10 (i.e. digital lock mechanism) and the data processing apparatus/computer 30).
Lee et al. (US 20160360417 A1) teaches an access to the secured private zone 202a (i.e. memory) needs an access authority (Lee, Par. 29), when control flag (i.e. access flag) in the BT access control device 202b (i.e. digital lock mechanism) is a lock state, not to allow the master equipment (i.e. computer 104) accessing to the secured private zone 202a (i.e. memory) (Lee, Fig. 4 and Par. 55), when the control flag (i.e. access flag) in the BT access control device 202b (i.e. digital lock mechanism) is set to unlock, the secured private zone 202a (i.e. memory) will be able to be read (i.e. transferred over) by the master equipment 104 (i.e. computer) (Lee, Fig. 4 and Pars. 31, 55), wherein access-control setting information is set by an electronic mobile apparatus (companion Bluetooth) through BT communication 200 with the identity receiver 202 (portable storage device) (Lee, Fig.4 and Par. 55).
Linuma (US 20180042061 A1) teaches the slave device 20 (portable storage device) (Linuma, Fig. 3), determines whether the owner information presence or absence flag 410 (i.e. new device flag) is set off or on as has or has not been previous authenticated in user authentication (Linuma, Figs. 8-9 and Par. 67-72, 78).
However, the prior art of records does not teach:
 “wherein after said portable storage device is paired with a companion Bluetooth® enabled device, prior to setting said portable storage device access flag to enable said computer to access said portable storage device, said digital lock mechanism checks when said new device flag indicates that said portable storage device has not been previously accessed, said digital lock mechanism updates said new device flag to indicate that said portable storage device has been previously accessed and sets said portable storage device access flag to enable said computer to access said portable storage device, wherein after said portable storage device is paired with said [[a]] companion Bluetooth® enabled device, prior to setting said portable storage device access flag to enable said computer to access said portable storage device, said digital lock mechanism checks when said new device flag indicates that said portable storage device has been previously accessed, enables said computer to access said portable storage device” as recites in independent claim 1, 
“f) after said authentication key match is obtained, enabling said portable storage device to be accessed by said computer; h) after said authenticating, checking a portable storage access flag indicating a prior pairing of said portable storage access device and said detected Bluetooth® enabled device; after said portable storage access flag checking, when said portable storage access flag indicates said prior pairing, enabling said portable storage device to be accessed by said computer.” as recites in independent claim 9, 
“d) when said Bluetooth® enabled device and said portable storage device are paired after said checking, setting the new device flag to a logic NO and setting a portable storage device access flag to a logic YES; e) when said portable storage device access flag is a logic YES, enabling said portable storage device to be accessed by said computer.” as recites in independent claim 12.
“30d) when said Bluetooth® enabled device and said portable storage device are paired after said attempt, launching an app on said Bluetooth® enabled device for authenticating said Bluetooth® enabled device; e) when said Bluetooth® enabled device is authenticated after said launching, setting said portable storage device access flag to a logic YES; f) when said portable storage device access flag is a logic YES, enabling said portable storage device to be accessed by said computer” as recites in independent claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 20150029041 A1)
Medeliu (US 20170031334 A1)
Klapman et al. (US 20110113210 A1) teaches Bluetooth pairing and proximity are used as a key to unlock access to encrypted storage or authenticate wireless clients (Klapman, Fig. 8 and Pars. 74-75), wherein device 54 (i.e. portable storage device) with an encrypted storage/memory that lock or unlock access to device 52 (i.e. computer) connecting to the device 54 via wired/usb interface (i.e. communication interface) and devices 1-n (Bluetooth® enabled device) via wireless interface (i.e. wireless communication system) (Klapman, Fig. 5 and Par. 36).
Kremen et al. (US 20150004937 A1) teaches when a mobile device (i.e. computer) attempts to connect with the identity receiver 200 (i.e. portable storage device) via Wi-Fi or Bluetooth (i.e. wireless communication system), the mobile device will send its Bluetooth or Wi-Fi MAC address. The authentication module 214 (i.e. portable storage device) then captures such MAC address via the NFC module 210 (i.e. communication interface) and stores it as an identity (e.g., a digital string). When the authentication module 214 (i.e. portable storage device) detects the same identity digital string, open access (i.e. unlock) to the locking mechanism 206, and provide digital access (e.g., providing a secured channel for the authenticated mobile device (i.e. computer) to access information) (Kremen, Fig. 5 and Pars. 28-30). [0030] Later on when the authentication module 214 detects the same identity digital string, the authentication module 214 can instruct the actuator 204 to open access to whatever the identity receiver 200 is securing (e.g., the locking mechanism 206 or the barrier fixation hardware 208).
Mirpuri (US 20190355197 A1) teaches the mobile phone (310) configured with a dedicated application (104), a dialog box will pop up for turning on the Bluetooth will be appear as soon as the application is launched, the dedicated application automatically detect whether any Bluetooth device/apparatus is available or not within a threshold range. Once the button is pressed, a list of detected Bluetooth devices will appear in the display of the user's mobile for select/connect a desired Bluetooth device and control the locking and unlocking of the movable object (Mirpuri, Par. 88).
Kuno et al. (US 20130191626 A1) when one of the flags indicates "1", a set of content corresponding to a content identifier does not exist in reality; and when the flag indicates "0", the set of content corresponding to the content identifier actually exists in reality (Kuno, Fig. 5 and Par. 56).
Ziraknejad et al. US 10855664 B1 teaches (91) The first electronic device determines that the second electronic device has been previously associated with the first electronic device as an authentication factor for accessing the first electronic device (606). 
Lee US 20160142910 A1 [0032] In further step, a flag in the memory of the NFC tag is set to indicate automatically switching to the private zone by the electronic mobile apparatus 100. In further step, the portable storage device 102a is plugged to master equipment 104 and the portable storage device 102a will switch to the private zone for accessing by the computer.
Austen et al. US 20160042579 A1 [0025] The base-station control module 202 is arranged with a system interface 240 for sending and receiving information across one or more networks of the host vehicle 200. For example, the base-station control module 202 is arranged to wirelessly query the electronic key (e.g., using encrypted communications) to authenticate whether the key fob has been “paired” (e.g., having been provisioned with one or more encryption keys for establishing a secure communication link) with the base-station control module 202. After authentication (e.g., identification) of the key fob, the system interface 240 sends an indication of the positive status of the authentication to one or more components of the host vehicle 200 across respective networks of the host vehicle 200. The one or more components of the host vehicle 200, for example, respond to the indication of the positive status of the authentication by allowing access for controlling the one or more components of the host vehicle 200.
Loughlin et al. US 20090280862 A1
Chen et al. US 20130342314 A1
Campbell US 20200051349 A1[0070] If, for instance, BLE or some other non-inductive protocol (e.g., Wi-Fi) is being used for the communication channel, then the reader 112 and portable device 108 may perform a discovery routine prior to pairing with one another or otherwise connecting to establish the communication channel. After the channel is established, however, the reader 112 and portable device 108 may then authenticate one another and exchange relevant information, such as the key(s), to enable an access control decision to be made, including the use of pace authentication. If a positive access control decision is made (e.g., it is determined that the key(s) are valid and the portable device 108 is allowed to access the asset protected by the reader 112), then the reader 112 may initiate one or more actions to enable the holder/user of the portable device 108 to access the asset protected by the reader 112.
Gascuel US 20210136579 A1
Xia et al. US 11140157 B1
Garlie et al. US 20120011565 A1
Li US 20070006290 A1
Ichinose et al. US 20100031331 A1
Kim et al. US 20160368455 A1
Mekenkamp US 20200036569 A1
Prendergast et al. US 20080113687 A1
Wang US 20200036443 A1
Babineau US 20160112982 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/1/2022